DECISION
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A trial was scheduled on April 22, 2009, in the Oregon Tax Courtroom, Salem, Oregon, to consider Plaintiffs' appeal. On March 17, 2009, notice of the trial was sent to Plaintiffs at 609 Ivy Street, Florence, OR 97439, which was the address that Plaintiffs provided to the court. The notice was not returned as undeliverable.
A case may be dismissed when the participant seeking relief fails to appear. Because Plaintiffs failed to appear for trial, the court finds the case should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of April 2009.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onApril 27, 2009. The Court filed and entered this document on April 27,2009. *Page 1